DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-10 are allowable over the prior art.  However, the claims remain rejected under 35 USC §101.


Reasons For Allowance

The cited references do not disclose a search table and an exemplar table, wherein the search table and the exemplar table record information representing structural features or physical/chemical features for a plurality of chemical compounds, and wherein the search table and the exemplar table can further record information representing a biological activity including a biological response or a biological effect level,  calculating a feature vector distance between the feature vector of the specified chemical compound and each chemical compound recorded on the search table, and a GUI for displaying the similar chemical compound and information representing a biological activity of the similar chemical compound.




Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, namely software per se.

Regarding independent claim 1:  The claim is comprised of three elements, each of which can reasonably be interpreted as encompassing a software embodiment (i.e., a table, a chemical compound searcher, and a GUI).  Tables and GUI elements are recognized by one skilled in the art as software elements.  For example, see the accompanying Microsoft Computer Dictionary, 5th Edition, which provides definitions of table [as a data structure] and “graphical user interface” [as graphical images, such as icons, menus and dialog boxes].  A “chemical compound searcher” is not explicitly defined in the specification, and thus may reasonably interpreted as encompassing a software element.
The claim is therefore rejected under 35 USC §101 as encompassing software per se, which is not statutory subject matter (i.e., does not fall within one of the statutory subject matter classes).  

Claims 7-12 depend upon claim 7, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Sander, Thomas, et al., “DataWarrior:  An Open-Source Program for Chemistry Aware Data Visualization and Analysis”, Journal of Chemical Information and Modeling, January 5, 2015, © American Chemical Society, pp. 460-473.
Strong cheminformatics tools, Q-SAR-Software invented that derives vectorized numerical descriptors from molecular structures  and tries to correlate these vectors with molecular properties and biological activities in order to predictive models (page 460, Introduction); Tools / GUI windows for the analysis of physicochemical properties (Figures 7-9); No explicit discussion of search/exemplar tables, vector distance comparison for each compound, and GUI display of compound and biological activity of a similar compound.

Hattori, Masahiro, et al., “SIMCOMP/SUBCOMP:  chemical structure search servers for network analyses”, Nucleic Acids Research, Vol. 38, Web Server Issue, May 11, 2020, pp. W652-W656.
GUI showing input search query and results (page W654, Figure 1); No explicit discussion of search/exemplar tables, vector distance comparison for each compound, and GUI display of compound and biological activity of a similar compound.


Sam, Elizabeth, et al., “Web-based drug repurposing tools:  a survey”, Briefings in Bioinformatics, © 2017, published by Oxford University Press, pp. 1-18.
User-friendly interfaces to include life scientists having deeper chemical and biological insights ((page 1, Abstract); ChemMapper uses a 3-D similarity algorithm called SHAFTS [SHApe-FeaTure ChemMapper); List of search tools (pages 3-4, Figure 1); Integration of system-wide biological networks (page 8, section Biological Networks); No explicit discussion of search/exemplar tables, vector distance comparison for each compound, and GUI display of compound and biological activity of a similar compound.

Hessler, Gerhard, et al., “The scaffold hopping potential of pharmacophores”, Drug Discovery Today:  Technologies, Vol. 7, No. 4, © 2010 Elsevier, Ltd, pp. e263-e269.
Query generation, including vector definition and search of database ((page e264, Figure 1); Classical 3D pharmacophores describe the spatial arrangement of chemical features, which are necessary for biological activity (page e266, section 3D approaches, 2nd paragraph); Mapping of pairs of pharmacophoric features into a vector, distance between pairs put into a fingerprint-like vector representation (page e265 discussion, and Figure 2); No explicit discussion of search/exemplar tables, vector distance comparison for each compound, and GUI display of compound and biological activity of a similar compound.


Microsoft Computer Dictionary, 5th Edition, © 2002, Microsoft Corporation, Redmond, WA, pp. 239 and 510.
Provides definitions of graphical user interface and table.





US Patent Application Publications
Spangler 	 				2019/0303780
User enters query, structural feature vector generated and compared vice a database (Abstract); Query translated into text representing a chemical compound, feature vectors searched to determine whether there is a match for a chemical name (para 0067, Fig. 4); No explicit discussion of search/exemplar tables, vector distance comparison for each compound, and GUI display of compound and biological activity of a similar compound.

Takeda 	 				2020/0272702
Creation of feature vector for each of a plurality of chemical compounds “for which a chemical or physical property is known” (Abstract); Association/mapping of properties and 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 4, 2021